Citation Nr: 1048255	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-14 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial (compensable) rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island.  

The appeal ensued following a December 2006 rating decision in 
which service connection for right ear sensorineural hearing loss 
was granted, and a noncompensable rating was assigned, effective 
from April 24, 2006.  The decision also denied service connection 
for a left ear hearing loss.  The Veteran timely appealed.  Those 
issues were remanded by the Board in April 2010.  While in remand 
status, in an August 2010 rating decision, service connection was 
granted for hearing loss in the left ear.  The noncompensable 
rating for the right ear was continued.  A noncompensable rating 
for the left ear was assigned effective from April 24, 2006.  
Thus, the claims on appeal are now combined and as listed on the 
title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

VA audiological examination was conducted in April 2010.  As a 
result of this exam, the initially assigned noncompensable rating 
for the right ear was confirmed.  However, service connection was 
granted for a left ear hearing loss.  Review of the August 2010 
supplemental statement of the case (SSOC) reflects that the 
denial of a compensable rating for the right ear was discussed.  
There was no discussion regarding the grant of service connection 
for the left ear impairment.  Similarly, the August 2010 rating 
decision only discusses the grant of left ear hearing loss.  A 
compensable rating was denied without consideration that the 
Veteran was already service-connected in the right ear.  

Accordingly, the issue on appeal is now entitlement to an initial 
(compensable) rating for bilateral hearing loss.  Unfortunately, 
the claim must be remanded to the RO so that the RO may consider 
the claim in light of the fact that both ears are now service-
connected.  As indicated in the August 2010 SSOC and rating 
decision, this fact was apparently not considered when assigning 
the appropriate disability rating for hearing loss.  The Board 
cannot do this in the first instance.  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2009).  

Accordingly, the case is REMANDED for the following action:

Review the April 2010 VA audiometric 
examination report with regard to the 
issue of entitlement to an initial 
(compensable) rating for bilateral hearing 
loss.  After completing any additional 
necessary development, readjudicate the 
appeal.  

If the claim is still denied the AOJ must 
furnish the Veteran and his representative 
with a SSOC and allow the Veteran and his 
representative an opportunity to respond.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


